In actions by plaintiffs to recover for personal injuries, tried together in the City Court of Yonkers, it appeared that there was a collision between two automobiles, going in opposite directions on a broad street, where no collision could have occurred unless one or the other of the drivers was negligent. The jury found a verdict for plaintiffs. Judgments of the City Court of Yonkers unanimously affirmed, with costs. The appeals from the denial of defendant’s motion to set aside the verdicts and for a new trial are dismissed. No opinion. Present — Hagarty, Davis, Johnston, Taylor and Close, JJ.